811 F.2d 1264
UNITED STATES of America, Plaintiff-Appellant-Cross-Appellee,v.AUTHOR SERVICES, INC., Defendant-Appellee, Cross-Appellant.
Nos. 85-6194, 85-6195.
United States Court of Appeals,Ninth Circuit.
March 3, 1987.

1
Department of Justice, John Dudeck and Michael L. Paup, Chief, Appellate Section, Washington, D.C., for plaintiff-appellant.


2
Michael L. Hertzberg, New York City and Lenske, Lenske & Heller, Stephen A. Lenske, Woodland Hills, Cal., for defendant-appellee.


3
Before TANG and BRUNETTI, Circuit Judges, and JAMESON,* District Judge.

ORDER

4
The opinion issued December 1, 1986, 804 F.2d 1520, is amended as follows:


5
Slip op. at 9, lines 10-11 [p. 1525, 1st col. lines 11, 12]:  Change the citation to United States v. Barrett to 804 F.2d 1376, 1378 (5th Cir.1986).


6
Slip op. at 10, lines 22-25 [p. 1525, 2d col. lines 28-32]:  Change to read:


7
Texas Heart Institute, 755 F.2d at 481;  Barrett, 804 F.2d at 1378.  We believe the Texas Heart rule to be sound and applicable to the facts of this case.



*
 Honorable William J. Jameson, Senior United States District Judge, District of Montana, sitting by designation